REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 4, 5 and 15 include the limitation regarding a periodic matrix formed within a plane of a ski base, the periodic matrix fully surrounding a perimeter of at least a subset of the plurality of retractable elements.  Independent claim 16 includes the limitation wherein the insert includes an array of periodic retractable elements formed with a plane of the ski base and pliably coupled to a commensurate periodic matrix.  The method of claim 20, includes the limitation of wherein a positional extent of the retractable member is thereafter limited by a mutual obstruction between the mechanical engagement means formed on the monolithically interconnected retractable members and the mechanical engagement means formed on the monolithically interconnected retractable members and the mechanical engagement means formed on the matrix.  A combination of these limitations and the other recited features was not reasonably found in the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852.  The examiner can normally be reached on 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618